Citation Nr: 1512150	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for shin splints, left leg.

2. Entitlement to service connection for shin splints, right leg.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for seasonal allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for sinusitis and entitlement to service connection for seasonal allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his current shin splints, left leg, had their inception during active service.

2.  Resolving all doubt in the Veteran's favor, his current shin splints, right leg, had their inception during active service.


CONCLUSIONS OF LAW

1.  Shin splints, left leg, were incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Shin splints, right leg, were incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claims addressed below have been granted, therefore no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for shin splints of both the left and right leg.  

First, the Board finds that it is at least as likely as not that the Veteran has a current diagnosis of bilateral shin splints.  An August 2008 VA examination report concludes that there are "no objective findings on clinical exam to support a diagnosis for bilateral shin splints."  Nevertheless, the Veteran presented at the Biloxi VA Medical Center in May 2009 to legitimize his symptoms of, among other things, bilateral shin splints.  Physical examination revealed joints that were mildly tender to palpation throughout the lower leg, anterior, posterior, lateral, and medial.  The VA physician's impression was chronic shin splits.  In light of the divergent opinions, the Board finds the evidence is in equipoise on the issue of whether the Veteran has a current diagnosis of bilateral shin splints.  As such, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the issue of in-service incurrence, the Veteran's service treatment records reveal that he was seen for leg pain in November 2006.  At that time the medical examiner reported pain with palpation of the lateral tibia.  The assessment was tibial stress syndrome.  Subsequently, in June 2007, the Veteran was placed on permanent physical profile for bilateral shin pain.  While the April 2008 separation Report of Medical examination indicates a normal clinical evaluation for the lower extremities, the medical examiner did make special note that the Veteran was on profile for severe bilateral shin splints in both the "summary of defects and diagnoses section" and the "comments" section of the report.  The "health care provider comments" on a Report of Medical Assessment completed, shortly thereafter, in July 2008 again note the Veteran was on medical profile for shin splints.  Additionally, the Veteran reported shin swelling and numbness at separation.  April 2008 Report of Medical History.  The July 2001 enlistment Report of Medical Examination shows that no leg problems were noted upon entry into service. 

In light of the evidence of record, the Board finds that it is at least as likely as not that the Veteran's current bilateral shin splints had their inception during service.  Nothing in the record, including the Veteran's enlistment examination, suggests that shin splints pre-existed service.  Therefore, the Veteran's tibia pain and eventual placement on physical profile for bilateral shin splits is the first manifestation of the condition.  The placement of the Veteran on a permanent profile suggests the shin splits were viewed as being chronic in nature and unlikely to resolve.  This contention is further supported by the separation Report of Medical History and Report of Medical Assessment indicating that the shin splints continued through separation.  Post-service the Veteran was diagnosed with bilateral shin splints as early as May 2009, approximately a year after service.  Given the short time period between the report of shin splints at service separation and the post-service diagnosis, the Board determines it is at least as likely as not that the Veteran's current shin splints are a continuation of those that manifested in service.  

In sum, resolving all doubt in the Veteran's favor his current diagnosed bilateral shin splints manifested in service.  Therefore, pursuant to 38 C.F.R. § 3.303, service connection for left and right leg shin splints is warranted.




ORDER

Entitlement to service connection for shin splits, left leg, is granted. 

Entitlement to service connection for shin splits, right leg, is granted. 


REMAND

The Veteran is claiming entitlement to service connection for sinusitis and entitlement to service connection for seasonal allergic rhinitis.  

The Veteran was provided a VA examination in August 2008.  The examination report concludes that there are "no objective findings on clinical exam to support a diagnosis for" either sinusitis or seasonal allergic rhinitis.  Nevertheless, the Veteran presented at the Biloxi VA Medical Center in May 2009 to legitimize his symptoms of, among other things, allergies.  The VA physician's impression included recurrent sinusitis and a history of allergic rhinitis.  In light of the divergent opinions, the Board finds the evidence is in equipoise on the issue of whether the Veteran has a current diagnosis of recurrent sinusitis and seasonal allergic rhinitis.  As such, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the August 2008 VA examiner did not diagnosis recurrent sinusitis or seasonal allergic rhinitis an opinion on their etiologies was not provided.  As discussed above, the Veteran receives the benefit of the doubt that he has current diagnoses of these conditions.  Furthermore, his service treatment records indicate he was seen multiple times for sinus issues.  However, unlike the Veteran's shin splints, there is no indication from a VA medical examiner that the Veteran continued to have sinus problems at the time of service separation.  As such, an opinion is necessary on whether the Veteran's current sinus conditions relate to active service.

Accordingly, the Board finds that the August 2008 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, a new examination is necessary so that an opinion on the relationship between active service and the Veteran's recurrent sinusitis and seasonal allergic rhinitis can be provided.  

In addition, the AOJ should obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, to include those dated after January 2011.

2.  Thereafter, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of the Veteran's recurrent sinusitis and seasonal allergic rhinitis.  All evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be review in connection with the examination. 

Note: As the Veteran has been afforded the benefit of the doubt that he has a current diagnosis of recurrent sinusitis and seasonal allergic rhinitis the examiner should assume such when answering the questions posed.

The examiner is then asked to answer the following questions as posed: 

(a). Is it at least as likely as not (50 percent or greater probability) that: (i) recurrent sinusitis had its onset during the Veteran's period of active duty from June 2002 to June 2008; or, (ii) that such condition was caused by any incident or event that occurred during such period?  Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, the post-service medical evidence, and the lay statements of record).

(b). Is it at least as likely as not (50 percent or greater probability) that: (i) seasonal allergic rhinitis had its onset during the Veteran's period of active duty from June 2002 to June 2008; or, (ii) that such condition was caused by any incident or event that occurred during such period?  Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, the post-service medical evidence, and the lay statements of record).

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If either benefits sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


